In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00053-CR



        ANTHONY DAVID TEAGUE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 219th District Court
                  Collin County, Texas
            Trial Court No. 366-82919-2013




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER

       Anthony David Teague, appellant, was convicted of stalking and sentenced to twenty

years’ imprisonment. Teague timely filed a notice of appeal March 6, 2014. The appellate

record was completed with the filing of a supplemental clerk’s record August 8, making

Teague’s appellate brief originally due September 8.

       On September 8, Teague, through his appointed counsel, Shawn Ismail, filed a motion

seeking a fourteen-day extension of the briefing deadline.         We granted the motion and

established September 19 as the new briefing deadline. On September 22, Teague filed a second

motion seeking a twenty-eight-day extension of the briefing deadline to October 17. While we

granted Teague’s second motion, we only granted him a twenty-one-day extension, making the

new deadline October 10. Finally, on October 17, Teague filed a third motion for an extension

of the briefing deadline seeking a thirty-four-day extension to November 20. In this third

motion, Teague’s counsel raised, for the first time, the substantial size of the record and the

length of the trial to justify his need for additional time. Once again, we granted Teague’s third

motion, but we only extended the deadline by twenty-one days rather than the requested thirty-

four; this established October 31 as the new and most recent deadline for the filing of Teague’s

appellate brief. We have received neither a fourth motion to extend the filing deadline nor the

completed brief.

       Efforts from our clerk’s office to obtain the appellant’s brief and/or a fourth motion to

extend the briefing deadline have proven unproductive. While counsel has been communicative

with the clerk’s office, his assurances that the brief was forthcoming appear to have been empty.


                                                2
To further complicate matters, counsel filed a letter with the court on November 17 advising that

he will be “in a foreign jurisdiction from and including November 22nd through November 30th

and December 12th through December 29th, 2014.”

        While we recognize that the appellate record in this matter is substantial and we are

aware that counsel will be out of the country for a substantial amount of time in the near future,

we have a duty “to ensure that the appellant’s rights are protected.” TEX. R. APP. P. 38.8(b). In a

last ditch effort to avoid abating this matter to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure, we order Ismail to file the appellant’s brief in this

matter on or before December 10, 2014. See id. If Teague’s appellate brief is not filed by

December 10, we will abate this matter to the trial court as mandated by Rule 38.8. See id.

Additionally, Ismail is warned that his failure to file the appellant’s brief in this matter by

December 10 may result in contempt proceedings against him, requiring him to show cause why

he should not be held in contempt of this Court and punished for failing to obey the dictates of

this order.

        Pursuant to Rule 38.8(b)(2), the clerk of this Court shall serve copies of this order on the

219th Judicial District Court of Collin County and on the State of Texas, through her

representatives in the Collin County District Attorney’s Office. See id.

        IT IS SO ORDERED.

                                                  BY THE COURT

Date: November 19, 2014




                                                 3